DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks pages 20-23, filed 01/19/21, with respect to claims 1, 3-10 and 12-29 have been fully considered and are persuasive.  The rejection of claims 1, 3-10 and 12-29 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-10 and 12-29 are allowed.
Regarding claims 1, 10, 18 and 22, 
Regarding claim 1, Closest prior art Hashimoto et al teaches an apparatus, comprising: a storage device to store a plurality of images, (Data storage unit 935 is a memory system or data storage system that stores environment map (column 11, lines 31-35); and 
a processor to: 
determine a set of parameters for storing the image in the tile-based image format, wherein the set of parameters comprise: one or more tile size parameters for partitioning the image into a plurality of tiles (tiling unit 1510 receives an image and provides tile size and divides into plurality of tiles col 14, lines 5-14); and 
one or more compression parameters for compressing the plurality of tiles (Tile compressor 1520 compresses each tile individually using JPEG or other image compression methods (column 14, lines 27-30);
);
compress the plurality of tiles into a plurality of compressed tiles based on the one or more compression parameters, wherein each tile of the plurality of tiles is compressed independently (Tile compressor 1520 compresses each tile individually using JPEG or other image compression methods (column 14, lines 27-30);
Hashimoto fails to teach receive a request to store an image in the tile-based image format, wherein the tile-based image format is to represent the image as a corresponding array of compressed tiles to be stored in an array database and store the plurality of compressed tiles in the corresponding array of compressed tiles in the array database.
It is inherent that all dependent claims are allowed for depending on allowable independent claims.



Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
March 11, 2021
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675